                                            Case 5:20-cv-03253-BLF Document 11 Filed 09/14/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           DAN COOPER,                                   Case No. 20-03253 BLF (PR)
                                  11
                                                       Petitioner,                       ORDER OF DISMISSAL
                                  12
Northern District of California
 United States District Court




                                  13             v.

                                  14
                                           RON DAVIS, Warden,
                                  15
                                                      Respondent.
                                  16

                                  17

                                  18          Petitioner, a state prisoner, filed a pro se petition for a writ of habeas corpus
                                  19   pursuant to 28 U.S.C. § 2254.1 Dkt. No. 1. Petitioner has paid the filing fee. Dkt. No. 8.
                                  20   For the reasons discussed below, the instant petition will be dismissed.
                                  21

                                  22                                              DISCUSSION
                                  23          Petitioner claims he was denied parole based on “fabricated evidence submitted into
                                  24   [his] “C” files.” Dkt. No. 1 at 5. Petitioner states that he is not challenging the outcome of
                                  25   the parole hearing at this time, “but the unfairness practiced by San Quentin Staff who
                                  26   placed this information in the files without advising petitioner in a timely manner, which
                                  27
                                       1
                                  28    After Petitioner declined magistrate judge jurisdiction, Dkt. No. 5, the matter was
                                       eventually reassigned to this Court on June 16, 2020. Dkt. No. 10.
                                          Case 5:20-cv-03253-BLF Document 11 Filed 09/14/20 Page 2 of 3




                                   1   precluded him from timely challenging such information as one bogus [sic].” Id. at 9. The
                                   2   information was a report that on August 8, 2017, Petitioner’s wife was discovered to be
                                   3   carrying contraband on her person when she came to visit Petitioner at San Quentin State
                                   4   Prison. Id. at 17. Petitioner filed an inmate grievance regarding the information on June
                                   5   24, 2019. Id. at 15. Accordingly, it appears that Petitioner was denied parole sometime
                                   6   before then in 2019.
                                   7          Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or
                                   8   speedier release’” from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011)
                                   9   (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)); see Calderon v. Ashmus, 523 U.S.
                                  10   740, 747 (1998); Edwards v. Balisok, 520 U.S. 641, 648 (1997); Preiser v. Rodriguez, 411
                                  11   U.S. 475, 500 (1973). “Where the prisoner’s claim would not ‘necessarily spell speedier
                                  12   release,’ however, suit may be brought under § 1983.’” Skinner, 562 U.S. at 533-34
Northern District of California
 United States District Court




                                  13   (quoting Wilkinson, 544 U.S. at 82). In fact, a § 1983 action is the exclusive remedy for
                                  14   claims by state prisoners that do not “lie at the ‘core of habeas corpus.’” Nettles v.
                                  15   Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc) (quoting Preiser, 411 U.S. at 487).
                                  16   A claim that meets the statutory criteria of § 1983 may be asserted unless it is within the
                                  17   core of habeas corpus because “its success would release the claimant from confinement or
                                  18   shorten its duration.” Thornton v. Brown, 757 F.3d 834, 841 (9th Cir. 2014) (citing
                                  19   Preiser, 411 U.S. at 500). Here, Petitioner explicitly states that he is not challenging the
                                  20   denial of parole. Rather, he is challenging the inclusion of information in his “C” file
                                  21   which may affect his future eligibility. As such, even if he were successful in having that
                                  22   report removed, it would not “necessarily spell speedier release.” Skinner, 562 U.S. at
                                  23   533-34. Accordingly, Petitioner’s sole remedy in having the challenged information
                                  24   removed from his “C” file is by filing a § 1983 action since his claim does not lie at the
                                  25   core of habeas corpus. See Nettles, 830 F.3d at 931.
                                  26          Although a district court may construe a habeas petition by a prisoner attacking the
                                  27   conditions of his confinement as a civil rights action under 42 U.S.C. § 1983, see
                                  28                                                 2
                                            Case 5:20-cv-03253-BLF Document 11 Filed 09/14/20 Page 3 of 3




                                   1   Wilwording v. Swenson, 404 U.S. 249, 251 (1971), the Court declines to do so here. The
                                   2   difficulty with construing a habeas petition as a civil rights complaint is that the two forms
                                   3   used by most prisoners request different information and much of the information
                                   4   necessary for a civil rights complaint is not included in the habeas petition filed here.
                                   5   Examples of the potential problems created by using the habeas petition form rather than
                                   6   the civil rights complaint form include the potential omission of intended defendants,
                                   7   potential failure to link each defendant to the claims, and potential absence of an adequate
                                   8   prayer for relief.
                                   9            Additionally, there is doubt whether the prisoner is willing to pay the $350.00 civil
                                  10   action filing fee to pursue his claims. It is not in the interest of judicial economy to allow
                                  11   prisoners to file civil rights actions on habeas forms because virtually every such case,
                                  12   including this one, will be defective at the outset and require additional court resources to
Northern District of California
 United States District Court




                                  13   deal with the problems created by the different filing fees and the absence of information
                                  14   on the habeas form.
                                  15

                                  16                                                      CONCLUSION
                                  17            For the foregoing reasons, this action for a writ of habeas corpus is DISMISSED
                                  18   without prejudice to Petitioner filing a civil rights action under 42 U.S.C. § 1983,
                                  19   preferably using the court’s civil rights complaint form. See 42 U.S.C. § 1997e(a).
                                  20            The Clerk is instructed to include two copies of the prisoner civil rights complaint
                                  21   form to Petitioner with a copy of this order, along with an In Forma Pauperis Application.
                                  22            IT IS SO ORDERED.
                                  23   Dated: __September 14, 2020_                             ________________________
                                                                                                BETH LABSON FREEMAN
                                  24
                                                                                                United States District Judge
                                  25
                                       Order of Dismissal
                                       P:\PRO-SE\BLF\HC.20\03253Cooper_dism(hc-cr).docx
                                  26

                                  27

                                  28                                                        3
